Exhibit 10.2

TAX MATTERS AGREEMENT

by and among

AMERISOURCEBERGEN CORPORATION,

PHARMERICA, INC.,

KINDRED HEALTHCARE, INC.,

KINDRED PHARMACY SERVICES, INC.,

SAFARI HOLDING CORPORATION,

October 25, 2006

 

1



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

THIS TAX MATTERS AGREEMENT (this “Agreement”) is made and entered into as of the
25th day of October, 2006, by and among AmerisourceBergen Corporation, a
Delaware corporation (“Hippo”), PharMerica, Inc., a Delaware corporation and
wholly-owned subsidiary of Hippo (“HippoRx”), Kindred Healthcare, Inc., a
Delaware corporation (“Rhino”), Kindred Pharmacy Services, Inc., a Delaware
corporation and an indirect wholly-owned subsidiary of Rhino (“RhinoRx”), and
Safari Holding Corporation, a Delaware corporation (“Newco” and, together with
Hippo. HippoRx, Rhino and RhinoRx, the “Parties”), in each case on behalf of
itself and its Affiliates.

WHEREAS, the Parties, Kindred Healthcare Operating, Inc., a Delaware corporation
and wholly-owned subsidiary of Rhino, Hippo Merger Corporation, a Delaware
corporation and wholly-owned subsidiary of Newco (“Hippo Merger Sub”), and Rhino
Merger Corporation, a Delaware corporation and wholly-owned subsidiary of Newco
(“Rhino Merger Sub”), entered into the Master Transaction Agreement dated as of
October 25, 2006 (the “Master Transaction Agreement”), pursuant to which
(i) Rhino will distribute to its stockholders all of the common stock of RhinoRx
(the “RhinoRx Distribution”), (ii) Hippo will distribute to its stockholders all
of the common stock of HippoRx (the “HippoRx Distribution” and, together with
the RhinoRx Distribution, the “Distributions”), (iii) Rhino Merger Sub will
merge with and into RhinoRx, with RhinoRx surviving (the “RhinoRx Merger”), and
(iv) Hippo Merger Sub will merge with and into HippoRx, with HippoRx surviving
(the “HippoRx Merger” and, together with the RhinoRx Merger, the “Mergers”);

WHEREAS, it is the intention of the Parties that each of the Distributions
qualifies as a tax-free transaction described in Section 355 of the Internal
Revenue Code of 1986, as amended (the “Code”) and that Section 355(e) of the
Code not apply to the Distributions as a result of the Mergers;

WHEREAS, Hippo and Rhino expect to receive private letter rulings from the
Internal Revenue Service regarding certain tax aspects of the Distributions and
Mergers;

WHEREAS, it is the intention of the Parties that the HippoRx Merger and RhinoRx
Merger shall each constitute a “reorganization” within the meaning of
Section 368(a) of the Code or an exchange described in Section 351 of the Code;

WHEREAS it is a condition to the obligation of each of Hippo and Rhino to
consummate the Transactions that such Party receive a tax opinion confirming
certain aspects of the intended tax treatment of the Transactions;

 

2



--------------------------------------------------------------------------------

WHEREAS, Rhino, RhinoRx and certain of their respective direct and indirect
Subsidiaries are members of an Affiliated Group of which Rhino is the common
parent corporation, which Affiliated Group files a consolidated federal income
Tax Return;

WHEREAS, Hippo, HippoRx and certain of their respective direct and indirect
Subsidiaries are members of an Affiliated Group of which Hippo is the common
parent corporation, which Affiliated Group files a consolidated federal income
Tax Return; and

WHEREAS, in contemplation of the Distributions pursuant to which RhinoRx and
certain of its direct and indirect Subsidiaries will cease to be members of the
Affiliated Group of which Rhino is the common parent corporation, and HippoRx
and certain of its direct and indirect Subsidiaries will cease to be members of
the Affiliated Group of which Hippo is the common parent corporation, the
Parties desire to set forth their agreement on the rights and obligations with
respect to handling and allocating Taxes and related matters.

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. Capitalized terms used in this Agreement and not
defined herein shall have the meanings set forth in the Master Transaction
Agreement. For purposes of this Agreement, the following terms have the
following meanings:

“Affiliated Group” means an affiliated group of corporations (as defined in
Section 1504(a) of the Code).

“Final Determination” means any final determination of liability in respect of a
Tax that, under Applicable Law, is not subject to further appeal, review or
modification through proceedings or otherwise (including the expiration of a
statute of limitations or a period for the filing of claims for refunds, amended
returns or appeals from adverse determinations), including a “determination” as
defined in Section 1313(a) of the Code or execution of an IRS Form 870AD.

“Hippo Consolidated Group” means, with respect to U.S. federal Income Taxes, the
Affiliated Group of which Hippo is a member, and with respect to any other Tax,
any affiliated, consolidated, combined or unitary group of which any member of
the Hippo Group is a member.

 

3



--------------------------------------------------------------------------------

“Hippo Distribution Tax” means any Tax imposed on any member of the Hippo Group
or any shareholder of Hippo resulting from, or directly arising in connection
with, (i) the failure of the HippoRx Distribution to qualify under
Section 355(a) or (c) or, if applicable, Section 361(c) of the Code (or any
similar provisions of the Tax laws of any jurisdiction) or (ii) the application
of Section 355(d) or (e) of the Code (or any similar provisions of the Tax laws
of any jurisdiction) to the HippoRx Distribution.

“Hippo Group” means Hippo and its Subsidiaries other than the HippoRx Entities.

“Hippo Income Tax Return” means (i) any Tax Return that has been or will be
filed by or with respect to any Hippo Consolidated Group on an affiliated,
consolidated, combined or unitary basis and (ii) any HippoRx Separate Income Tax
Return.

“HippoRx Non-Income Tax Return” means any Tax Return required to be filed by or
with respect to any HippoRx Entity for a Tax period which ends on or before the
Closing Date, other than a Hippo Income Tax Return.

“HippoRx Separate Income Tax Return” means any Tax Return with respect to an
Income Tax that is required to be filed by or with respect to any HippoRx Entity
for a Tax period which ends on or before the Closing Date, other than any Tax
Return that has been or will be filed by or with respect to any Hippo
Consolidated Group on an affiliated, consolidated, combined or unitary basis.

“HippoRx Tax Packages” means one or more packages of information relating to the
HippoRx Entities reasonably necessary for the purpose of preparing Hippo Income
Tax Returns or HippoRx Non-Income Tax Returns, or for the purpose of preparing
Newco Tax Returns, completed in all material respects in accordance with the
past practices of the members of the Hippo Group and the HippoRx Entities.

“Income Tax” means any federal, state, local or foreign (i) Tax on or measured
by net income or (ii) franchise Tax.

“Interest” means interest at a rate per annum equal to the Prime Rate as
published in the Wall Street Journal, Eastern Edition in effect from time to
time during the period such interest accrues.

“IRS” means the United States Internal Revenue Service or any successor thereto,
including, but not limited to its agents, representatives, and attorneys.

 

4



--------------------------------------------------------------------------------

“Knowledge” of Hippo, Newco or Rhino, as the case may be, means the actual
knowledge of such Person’s employees set forth on Schedule 1.01 under the
heading “Knowledge of Hippo,” “Knowledge of Newco” or “Knowledge of Rhino,” as
the case may be.

“Newco Capital Stock” means all classes or series of stock of Newco and all
options, warrants, derivatives, rights to acquire stock, and other interests and
instruments taken into account for purposes of determining a “50-percent or
greater interest” within the meaning of Section 355(d)(4) of the Code.

“Newco Group” means Newco and its Subsidiaries after the Effective Time,
including the HippoRx Entities and the RhinoRx Entities.

“Newco Straddle Period Tax Return” means any Newco Tax Return required to be
filed with respect to both a Pre-Closing Tax Period and a Post-Closing Tax
Period of any RhinoRx Entity or HippoRx Entity.

“Newco Tax Return” means any Tax Return required to be filed by a member of the
Newco Group, other than any Hippo Income Tax Return, Rhino Income Tax Return,
HippoRx Non-Income Tax Return or RhinoRx Non-Income Tax Return.

“Post-Closing Tax Period” means any Tax period beginning after the Closing Date;
and, with respect to a Tax period that begins on or before the Closing Date and
ends thereafter, the portion of such Tax period beginning after the Closing
Date.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date; and, with respect to a Tax period that begins on or before the Closing
Date and ends thereafter, the portion of such Tax period ending on the Closing
Date.

“Proceeding” means any claim, examination, suit, action, litigation, assessment
or proceeding (including any Tax audit), whether administrative or judicial.

“Rhino Consolidated Group” means, with respect to U.S. federal Income Taxes, the
Affiliated Group of which Rhino is a member, and with respect to any other Tax,
any affiliated, consolidated, combined or unitary group of which any member of
the Rhino Group is a member.

“Rhino Distribution Tax” means any Tax imposed on any member of the Rhino Group
or any shareholder of Rhino resulting from, or directly arising in connection
with, (i) the failure of the RhinoRx Distribution to qualify under
Section 355(a) or (c) or, if applicable, Section 361(c) of the Code (or any
similar

 

5



--------------------------------------------------------------------------------

provisions of the Tax laws of any jurisdiction) or (ii) the application of
Section 355(d) or (e) of the Code (or any similar provisions of the Tax laws of
any jurisdiction) to the RhinoRx Distribution.

“Rhino Group” means Rhino and its Subsidiaries other than the RhinoRx Entities.

“Rhino Income Tax Return” means (i) any Tax Return that has been or will be
filed by or with respect to any Rhino Consolidated Group on an affiliated,
consolidated, combined or unitary basis and (ii) any RhinoRx Separate Income Tax
Return.

“RhinoRx Non-Income Tax Return” means any Tax Return required to be filed by or
with respect to any RhinoRx Entity for a Tax period which ends on or before the
Closing Date, other than a Rhino Income Tax Return.

“RhinoRx Separate Income Tax Return” means any Tax Return with respect to an
Income Tax that is required to be filed by or with respect to any RhinoRx Entity
for a Tax period which ends on or before the Closing Date, other than any Tax
Return that has been or will be filed by or with respect to any Rhino
Consolidated Group on an affiliated, consolidated, combined or unitary basis.

“RhinoRx Tax Packages” means one or more packages of information relating to the
RhinoRx Entities reasonably necessary for the purpose of preparing Rhino Income
Tax Returns or RhinoRx Non-Income Tax Returns, or for the purpose of preparing
Newco Tax Returns, completed in all material respects in accordance with the
past practices of the members of the Rhino Group and the RhinoRx Entities.

“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit, charitable deduction or any other credit or tax
attribute that could be carried forward or back to reduce Taxes (including
without limitation deductions and credits related to alternative minimum Taxes).

“Tax Item” means, with respect to any Income Tax, any item of income, gain,
loss, deduction or credit.

“Treasury Regulations” means the U.S. federal income Tax regulations, as
amended, including temporary regulations, promulgated under the Code.

 

6



--------------------------------------------------------------------------------

ARTICLE 2

ADMINISTRATIVE AND COMPLIANCE MATTERS

Section 2.01. Sole Tax Sharing Agreement. Any and all existing Tax Sharing
Agreements, whether written or unwritten, between any member of the Rhino Group
or Hippo Group, on the one hand, and any member of the Newco Group, on the other
hand, shall be terminated as of the Closing Date as between such Parties. As of
the Closing Date, neither the members of the Newco Group nor the members of the
Rhino Group or Hippo Group shall have any further rights or liabilities under
any such agreement, and this Agreement shall be the sole Tax Sharing Agreement
between the members of the Newco Group and the members of the Rhino Group or the
Hippo Group.

Section 2.02. Designation of Agent.

(a) Newco and each member of the Newco Group, in each case with respect to any
Rhino Consolidated Group of which such Person was a member on or prior to the
Closing Date, hereby irrevocably authorizes Rhino to designate a member of the
Rhino Group, or a successor of such member, as its agent, coordinator, and
administrator, for the purpose of taking any and all actions (including the
execution of waivers of applicable statutes of limitation) with respect to any
Rhino Income Tax Return or RhinoRx Non-Income Tax Return, which are necessary or
incidental to the filing of any Tax Return, any amended Tax Return, or any claim
for refund, credit or offset of Tax (even where an item or Tax Asset giving rise
to an amended Tax Return or refund claim arises in a Post-Closing Tax Period) or
to any Proceedings, and for the purpose of making payments to, or collecting
refunds from, any Taxing Authority, in each case relating to any Pre-Closing Tax
Period. Each such designated member of the Rhino Group covenants to Newco that
it shall be responsible to see that all such administrative matters relating
thereto shall be handled properly and appropriately.

(b) Newco and each member of the Newco Group, in each case with respect to any
Hippo Consolidated Group of which such Person was a member on or prior to the
Closing Date, hereby irrevocably authorizes Hippo to designate a member of the
Hippo Group, or a successor of such member, as its agent, coordinator, and
administrator, for the purpose of taking any and all actions (including the
execution of waivers of applicable statutes of limitation) with respect to any
Hippo Income Tax Return or HippoRx Non-Income Tax Return, which are necessary or
incidental to the filing of any Tax Return, any amended Tax Return, or any claim
for refund, credit or offset of Tax (even where an item or Tax Asset giving rise
to an amended Tax Return or refund claim arises in a Post-Closing Tax Period) or
to any Proceedings, and for the purpose of making payments to, or collecting
refunds from, any Taxing Authority, in each case

 

7



--------------------------------------------------------------------------------

relating to any Pre-Closing Tax Period. Each such designated member of the Hippo
Group covenants to Newco that it shall be responsible to see that all such
administrative matters relating thereto shall be handled properly and
appropriately.

Section 2.03. Rhino Income Tax Returns. Rhino and the members of the Rhino Group
shall prepare or cause to be prepared, with the assistance of the members of the
Newco Group, and file or cause to be filed all Rhino Income Tax Returns for any
Pre-Closing Tax Period. Rhino and the members of the Rhino Group shall have the
right, in their sole discretion, to make any and all decisions and elections
with respect to any Rhino Income Tax Returns. In addition, with respect to all
Pre-Closing Tax Periods, Rhino and the members of the Rhino Group shall have the
right, in their sole discretion, to file, prosecute, compromise or settle any
claims for refunds with respect to Rhino Income Tax Returns or amend any Rhino
Income Tax Returns. Rhino shall include the RhinoRx Entities in any applicable
Rhino Income Tax Return filed with respect to a Rhino Consolidated Group through
the close of business on the Closing Date. Subject to the foregoing, such Tax
Returns shall be prepared in a manner that is consistent with the prior practice
of the members of the Rhino Group and the RhinoRx Entities, provided that an
inconsistent position may be taken if such position would not adversely impact
any RhinoRx Entity. Rhino shall provide to Newco for its comments a draft of
(i) each RhinoRx Separate Income Tax Return and (ii) the portions of each other
Rhino Income Tax Return that relate to the RhinoRx Entities (or, at Rhino’s
option, a pro forma Tax Return that relates solely to the RhinoRx Entities) no
later than 10 days prior to the due date for filing such Tax Return, including
any extensions thereof, provided that any final decision with respect to the
reporting of any item on such Tax Return shall be made by Rhino. With respect to
any Tax year that includes the Closing Date, Rhino will deliver to Newco forms
of the RhinoRx Tax Packages, and Newco and the members of the Newco Group shall
complete and deliver to Rhino all such RhinoRx Tax Packages no later than 30
days after receipt of such forms from Rhino.

Section 2.04. Certain Allocations Related to Rhino and Newco Income Tax Returns.

(a) General Allocation of Rhino and Newco Income. Rhino will determine the items
of income, gain, loss, deduction and credit of the RhinoRx Entities to be
included on each Rhino Income Tax Return filed by a Rhino Consolidated Group for
any taxable year in which any RhinoRx Entity ceases to be a member of the Rhino
Consolidated Group in good faith in accordance with Treasury Regulations
Section 1.1502-76(b) (or any comparable provision of state or local law). Newco,
RhinoRx and the RhinoRx Affiliates shall file their respective Tax Returns for
the taxable period beginning on the first day after the Closing Date
consistently with such determinations.

 

8



--------------------------------------------------------------------------------

(b) Transaction Treated as Extraordinary Items. In determining the apportionment
of income and Taxes between any Pre-Closing Tax Period and Post-Closing Tax
Period, any Tax Items relating to the Distributions shall be treated as
extraordinary items described in Treasury Regulations
Section 1.1502-76(b)(2)(ii)(C) and shall (to the extent occurring on or prior to
the Closing Date) be allocated to Pre-Closing Tax Periods, and any Taxes related
to such items shall be treated under Treasury Regulations
Section 1.1502-76(b)(2)(iv) as relating to such extraordinary item and shall (to
the extent occurring on or prior to the Closing Date) be allocated to
Pre-Closing Tax Periods.

(c) Apportionment of Earnings and Profits and Tax Attributes. Rhino shall in
good faith determine the portion, if any, of any earnings and profits, Tax
Asset, or other consolidated, combined or unitary attribute which Rhino
determines shall be allocated or apportioned to the RhinoRx Entities under
applicable law. RhinoRx and all members of the Newco Group shall prepare all Tax
Returns in accordance with such determination. In the event that any temporary
or final amendments to Treasury Regulations are promulgated after the date of
this Agreement that provide for any election to apply such regulations
retroactively, then any such election shall be made only to the extent that
Rhino and RhinoRx collectively agree to make such election.

Section 2.05. RhinoRx Non-Income Tax Returns. Rhino and the members of the Rhino
Group shall prepare or cause to be prepared, with the assistance of the members
of the Newco Group, and file or cause to be filed all RhinoRx Non-Income Tax
Returns. Such Tax Returns shall be prepared in a manner consistent with the
prior practice of the Rhino Group and the RhinoRx Entities. With respect to the
Tax period that includes the Closing Date, Newco and the members of the Newco
Group shall prepare and deliver to Rhino all RhinoRx Tax Packages no later than
10 days before the earliest due date for filing any RhinoRx Non-Income Tax
Returns.

Section 2.06. Hippo Income Tax Returns. Hippo and the members of the Hippo Group
shall prepare or cause to be prepared, with the assistance of the members of the
Newco Group, and file or cause to be filed all Hippo Income Tax Returns for any
Pre-Closing Tax Period. Hippo and the members of the Hippo Group shall have the
right, in their sole discretion, to make any and all decisions and elections
with respect to any Hippo Income Tax Returns. In addition, with respect to all
Pre-Closing Tax Periods, Hippo and the members of the Hippo Group shall have the
right, in their sole discretion, to file, prosecute, compromise or settle any
claims for refunds with respect to Hippo Income Tax Returns or amend any Hippo
Income Tax Returns. Hippo shall include the HippoRx Entities in any applicable
Hippo Income Tax Return filed with respect to a Hippo Consolidated Group through
the close of business on the Closing Date. Subject to the foregoing, such Tax
Returns shall be prepared in a manner that is consistent

 

9



--------------------------------------------------------------------------------

with the prior practice of the members of the Hippo Group and the HippoRx
Entities, provided that an inconsistent position may be taken if such position
would not adversely impact any HippoRx Entity. Hippo shall provide to Newco for
its comments a draft of (i) each HippoRx Separate Income Tax Return and (ii) the
portions of each other Hippo Income Tax Return that relate to the HippoRx
Entities (or, at Hippo’s option, a pro forma Tax Return that relates solely to
the HippoRx Entities) no later than 10 days prior to the due date for filing
such Tax Return, including any extensions thereof, provided that any final
decision with respect to the reporting of any item on such Tax Return shall be
made by Hippo. With respect to any Tax year that includes the Closing Date,
Hippo will deliver to Newco forms of the HippoRx Tax Packages, and Newco and the
members of the Newco Group shall complete and deliver to Hippo all such HippoRx
Tax Packages no later than 30 days after receipt of such forms from Hippo.

Section 2.07. Certain Allocations Related to Hippo and Newco Income Tax Returns.

(a) General Allocation of Hippo and Newco Income. Hippo will determine the items
of income, gain, loss, deduction and credit of the HippoRx Entities to be
included on each Hippo Income Tax Return filed by a Hippo Consolidated Group for
any taxable year in which any HippoRx Entity ceases to be a member of the Hippo
Consolidated Group in good faith in accordance with Treasury Regulations
Section 1.1502-76(b) (or any comparable provision of state or local law). Newco,
HippoRx and the HippoRx Affiliates shall file their respective Tax Returns for
the taxable period beginning on the first day after the Closing Date
consistently with such determinations.

(b) Transaction Treated as Extraordinary Items. In determining the apportionment
of income and Taxes between any Pre-Closing Tax Period and Post-Closing Tax
Period, any Tax Items relating to the Distributions shall be treated as
extraordinary items described in Treasury Regulations
Section 1.1502-76(b)(2)(ii)(C) and shall (to the extent occurring on or prior to
the Closing Date) be allocated to Pre-Closing Tax Periods, and any Taxes related
to such items shall be treated under Treasury Regulations
Section 1.1502-76(b)(2)(iv) as relating to such extraordinary item and shall (to
the extent occurring on or prior to the Closing Date) be allocated to
Pre-Closing Tax Periods.

(c) Apportionment of Earnings and Profits and Tax Attributes. Hippo shall in
good faith determine the portion, if any, of any earnings and profits, Tax
Asset, or other consolidated, combined or unitary attribute which Hippo
determines shall be allocated or apportioned to the HippoRx Entities under
applicable law. HippoRx and all members of the Newco Group shall prepare all Tax
Returns in accordance with such determination. In the event that any temporary
or final amendments to Treasury Regulations are promulgated after the

 

10



--------------------------------------------------------------------------------

date of this Agreement that provide for any election to apply such regulations
retroactively, then any such election shall be made only to the extent that
Hippo and HippoRx collectively agree to make such election.

Section 2.08. HippoRx Non-Income Tax Returns. Hippo and the members of the Hippo
Group shall prepare or cause to be prepared, with the assistance of the members
of the Newco Group, and file or cause to be filed all HippoRx Non-Income Tax
Returns. Such Tax Returns shall be prepared in a manner consistent with the
prior practice of the Hippo Group and the HippoRx Entities. With respect to the
Tax period that includes the Closing Date, Newco and the members of the Newco
Group shall prepare and deliver to Hippo all HippoRx Tax Packages no later than
10 days before the earliest due date for filing any HippoRx Non-Income Tax
Returns.

Section 2.09. Newco Tax Returns. Newco and the members of the Newco Group shall
prepare or cause to be prepared, and file or cause to be filed, all Newco Tax
Returns. In the case of Newco Straddle Period Tax Returns, Newco shall include
the relevant Pre-Closing Tax Period Tax information of the RhinoRx Entities and
HippoRx Entities. Newco shall provide to Rhino a draft of each Newco Straddle
Period Tax Return that relates to any RhinoRx Entity (with copies of any
relevant schedules, work papers and other documentation then available) no later
than 30 days prior to the due date, including extensions, for the filing of such
Tax Return, for Rhino’s review and approval, which approval shall not be
unreasonably withheld. Newco shall provide to Hippo a draft of each Newco
Straddle Period Tax Return that relates to any HippoRx Entity (with copies of
any relevant schedules, work papers and other documentation then available) no
later than 30 days prior to the due date, including extensions, for the filing
of such Tax Return, for Hippo’s review and approval, which approval shall not be
unreasonably withheld. With respect to the Newco Straddle Period Tax Returns,
Rhino and Hippo shall prepare and deliver to Newco all RhinoRx Tax Packages and
HippoRx Tax Packages no later than 90 days before the due date, including
extensions, for filing any such Tax Returns. To the extent practicable, so much
of any Newco Straddle Period Tax Return as relates to the RhinoRx Entities shall
be prepared in a manner consistent with the prior practice of the Rhino Group
and the RhinoRx Entities and so much of any Newco Straddle Period Tax Return as
relates to the HippoRx Entities shall be prepared in a manner consistent with
the prior practice of the Hippo Group and the HippoRx Entities.

 

11



--------------------------------------------------------------------------------

ARTICLE 3

PAYMENT OF TAXES

Section 3.01. Responsibility of Rhino. Rhino shall be liable for and shall
timely pay, or cause to be paid, to the applicable Taxing Authority all Taxes
required to be paid with respect to all Rhino Income Tax Returns and RhinoRx
Non-Income Tax Returns. No Tax sharing payments shall be made by members of the
Newco Group to members of the Rhino Group, or by members of the Rhino Group to
members of the Newco Group, with respect to the Rhino Income Tax Returns.

Section 3.02. Responsibility of Hippo. Hippo shall be liable for and shall
timely pay, or cause to be paid, to the applicable Taxing Authority all Taxes
required to be paid with respect to all Hippo Income Tax Returns and HippoRx
Non-Income Tax Returns. No Tax sharing payments shall be made by members of the
Newco Group to members of the Hippo Group, or by members of the Hippo Group to
members of the Newco Group, with respect to the Hippo Income Tax Returns.

Section 3.03. Responsibility of Newco. Newco shall timely pay, or cause to be
paid, to the applicable Taxing Authority all Taxes required to be paid with
respect to all Newco Tax Returns. The tax liability with respect to any Newco
Straddle Period Tax Return shall be apportioned among Newco, Rhino and Hippo in
a manner that reasonably reflects the portion of such tax liability attributable
to Newco for the Post-Closing Tax Period, the RhinoRx Entities for the
Pre-Closing Tax Period and the HippoRx Entities for the Pre-Closing Tax Period.
In the case of any Tax that is imposed on a periodic basis and is payable with
respect to a Newco Straddle Period Tax Return, the portion of such Tax related
to the Pre-Closing Tax Period shall (x) in the case of any Tax other than gross
receipts, sales or use Taxes and Taxes based upon or related to income, be
deemed to be the amount of such Tax for the entire Tax period multiplied by a
fraction the numerator of which is the number of days in the Tax period ending
on and including the Closing Date and the denominator of which is the number of
days in the entire Tax period; provided, however, that the portion of any such
Tax attributable to the Pre-Closing Tax Period shall be computed as if the
Transactions did not occur and, therefore, any increase to the valuation of
property that arises due to the Transactions shall not cause an increase in the
Tax attributable to the Pre-Closing Tax Period and (y) in the case of any Tax
based upon or related to income and any gross receipts, sales or use Tax, be
deemed equal to the amount which would be payable if the relevant Tax period
ended on and included the Closing Date. All determinations necessary to give
effect to the foregoing allocations shall be made in a manner consistent with
prior practice of the Person that has incurred such Tax. Rhino and Hippo, as the
case may be, shall reimburse Newco for any Taxes that Newco pays with respect to
any Newco Straddle Period Tax Return which is allocable to RhinoRx or Hippo Rx,
respectively, under this Section.

 

12



--------------------------------------------------------------------------------

ARTICLE 4

REFUNDS AND OTHER MATTERS

Section 4.01. Refunds and Tax Benefits for Rhino. Rhino shall be entitled to all
refunds and credits of Taxes, including any interest thereon, paid with respect
to Rhino Income Tax Returns and RhinoRx Non-Income Tax Returns. Newco shall
promptly pay or cause to be paid to Rhino all such refunds received by any
member of the Newco Group. If (i) in lieu of receiving any such refund any
member of the Newco Group reduces a Tax liability with respect to a Post-Closing
Tax Period or increases a Tax Asset that can be carried forward to a
Post-Closing Tax Period or (ii) as a result of an increase in Tax liability with
respect to a Rhino Income Tax Return or a RhinoRx Non-Income Tax Return, any
member of the Newco Group reduces a Tax liability with respect to a Post-Closing
Tax Period or increases a Tax Asset with respect to a Post-Closing Tax Period,
Newco shall promptly pay or cause to be paid to Rhino the amount of such
reduction in Tax liability or the amount of any benefit resulting from such
increase in Tax Assets, as the case may be.

Section 4.02. Refunds and Tax Benefits for Hippo. Hippo shall be entitled to all
refunds and credits of Taxes, including any interest thereon, paid with respect
to Hippo Income Tax Returns and HippoRx Non-Income Tax Returns. Newco shall
promptly pay or cause to be paid to Hippo all such refunds received by any
member of the Newco Group. If (i) in lieu of receiving any such refund any
member of the Newco Group reduces a Tax liability with respect to a Post-Closing
Tax Period or increases a Tax Asset that can be carried forward to a
Post-Closing Tax Period or (ii) as a result of an increase in Tax liability with
respect to a Hippo Income Tax Return or a HippoRx Non-Income Tax Return, any
member of the Newco Group reduces a Tax liability with respect to a Post-Closing
Tax Period or increases a Tax Asset with respect to a Post-Closing Tax Period,
Newco shall promptly pay or cause to be paid to Hippo the amount of such
reduction in Tax liability or the amount of any benefit resulting from such
increase in Tax Assets, as the case may be.

Section 4.03. Refunds with Respect to Newco Straddle Period Tax Returns. All
refunds and credits of Taxes, including any interest thereon, paid with respect
to Newco Straddle Period Tax Returns shall be apportioned among Newco, Rhino and
Hippo in a manner that fairly reflects the apportionment principle in
Section 3.03. Rhino, Hippo, or Newco, as the case may be, shall promptly pay or
cause to be paid to each of the other Parties its apportioned share of each such
refund or credit.

 

13



--------------------------------------------------------------------------------

Section 4.04. Carryforwards and Carrybacks. To the extent permitted by
Applicable Law, Newco shall (or shall cause or permit the members of the Newco
Group to) elect to relinquish any carryback of a Tax Asset to any Pre-Closing
Tax Period. No Party shall be obligated to compensate any other Party for the
carryforward of Tax Assets from a Pre-Closing Tax Period to a Post-Closing Tax
Period or for the carryback of Tax Assets from a Post-Closing Tax Period to a
Pre-Closing Tax Period.

ARTICLE 5

COVENANTS AND REPRESENTATIONS RELATING TO THE TRANSACTIONS

Section 5.01. Representation of Rhino to Newco. Rhino represents and warrants to
Newco as of the date hereof and as of the Closing Date that it has no plan or
intention, and except as set forth on Schedule 5.01 (which Schedule Rhino agrees
to update promptly as the result of any changed circumstances through the
Effective Time), it has no Knowledge of any plan or intention of any other
Person, to take any action that could prevent the RhinoRx Distribution from
qualifying as a transaction described in Section 355(a) of the Code, including
any action inconsistent with the information and representations relating to the
qualification of the RhinoRx Distribution as a transaction described in
Section 355(a) of the Code furnished to the IRS in connection with the request
for a private letter ruling (or any supplemental rulings) with respect to the
Distributions or to Tax counsel pursuant to Section 13.02(b) or 13.03(b) of the
Master Transaction Agreement.

Section 5.02. Representation of Hippo to Newco. Hippo represents and warrants to
Newco as of the date hereof and as of the Closing Date that it has no plan or
intention, and except as set forth on Schedule 5.02 (which Schedule Hippo agrees
to update promptly as the result of any changed circumstances through the
Effective Time), it has no Knowledge of any plan or intention of any other
Person, to take any action that could prevent the HippoRx Distribution from
qualifying as a transaction described in Section 355(a) of the Code, including
any action inconsistent with the information and representations relating to the
qualification of the HippoRx Distribution as a transaction described in
Section 355(a) of the Code furnished to the IRS in connection with the request
for a private letter ruling (or any supplemental rulings) with respect to the
Distributions or to Tax counsel pursuant to Section 13.02(b) or 13.03(b) of the
Master Transaction Agreement.

Section 5.03. Representation of Rhino to Hippo. Rhino represents and warrants to
Hippo as of the date hereof and as of the Closing Date that:

(a) it has no plan or intention to take any action that could cause
Section 355(e) of the Code to apply to the HippoRx Distribution; and

 

14



--------------------------------------------------------------------------------

(b) except as set forth on Schedule 5.03 (which Schedule Rhino agrees to update
promptly as the result of any changed circumstances through the Effective Time),
it has no Knowledge of any plan or intention of any other Person to take any
action that could cause Section 355(e) of the Code to apply to the HippoRx
Distribution.

Section 5.04. Representation of Hippo to Rhino. Hippo represents and warrants to
Rhino as of the date hereof and as of the Closing Date that:

(a) it has no plan or intention to take any action that could cause
Section 355(e) of the Code to apply to the RhinoRx Distribution; and

(b) except as set forth on Schedule 5.04 (which Schedule Hippo agrees to update
promptly as the result of any changed circumstances through the Effective Time),
it has no Knowledge of any plan or intention of any other Person to take any
action that could cause Section 355(e) of the Code to apply to the RhinoRx
Distribution.

Section 5.05. Representations of Newco. Each of Newco, RhinoRx, HippoRx and the
other members of the Newco Group represents and warrants as of the date hereof
and as of the Closing Date that it has no plan or intention, and except as set
forth on Schedule 5.05 (which Schedule Newco agrees to update promptly as the
result of any changed circumstances through the Effective Time), it has no
Knowledge of any plan or intention of any other Person, to take any action that
could prevent the Distributions from qualifying as transactions described in
Section 355(a) of the Code or the RhinoRx Common Stock and HippoRx Common Stock
from being treated as “qualified property” for purposes of Section 355(c)(2) or
Section 361(c)(2) of the Code, including any action inconsistent with the
information and representations furnished to the IRS in connection with the
request for a private letter ruling (or any supplemental rulings) with respect
to the Distributions or to Tax counsel pursuant to Section 13.02(b) or 13.03(b)
of the Master Transaction Agreement.

Section 5.06. Covenant of Rhino to Newco. Rhino covenants to Newco that during
the two-year period following the Closing Date it will not take any action that
could prevent the RhinoRx Distribution from qualifying as a transaction
described in Section 355(a) of the Code.

Section 5.07. Covenant of Hippo to Newco. Hippo covenants to Newco that during
the two-year period following the Closing Date it will not take any action that
could prevent the HippoRx Distribution from qualifying as a transaction
described in Section 355(a) of the Code.

 

15



--------------------------------------------------------------------------------

Section 5.08. Covenant of Rhino to Hippo. Rhino covenants to Hippo that during
the two-year period following the Closing Date it will not take any action that
could cause Section 355(e) of the Code to apply to the HippoRx Distribution.

Section 5.09. Covenant of Hippo to Rhino. Hippo covenants to Rhino that during
the two-year period following the Closing Date it will not take any action that
could cause Section 355(e) of the Code to apply to the RhinoRx Distribution.

Section 5.10. Covenants of Newco Relating to the Distributions.

(a) Newco covenants and agrees that: (i) during the two-year period following
the Closing Date, no member of the Newco Group conducting a trade or business
relied upon to satisfy the active trade or business requirement of
Section 355(b) for purposes of the request for an IRS private letter ruling (or
any supplemental rulings) with respect to the Distributions will liquidate,
merge or consolidate with any other Person, (ii) during the two-year period
following the Closing Date, no member of the Newco Group conducting a trade or
business relied upon to satisfy the active trade or business requirement of
Section 355(b) for purposes of the request for an IRS private letter ruling (or
any supplemental rulings) with respect to the Distributions will sell or
otherwise dispose of any of its material assets, except in the ordinary course
of business, (iii) during the two-year period following the Closing Date,
RhinoRx and HippoRx will continue (independently from Rhino and Hippo and with
separate employees, officers and directors from Rhino and Hippo) the active
conduct of the historic businesses relied upon in connection with the
Distributions that were conducted by RhinoRx and HippoRx, respectively,
throughout the five year period prior to the Distributions, (iv) it will not
take, nor will it permit any member of the Newco Group to take, any action
inconsistent with the information and representations furnished to the IRS in
connection with the request for a private letter ruling (or any supplemental
rulings) with respect to the Distributions or to Tax counsel pursuant to
Section 13.02(b) or 13.03(b) of the Master Transaction Agreement, (v) during the
two-year period following the Closing Date, it will not, and will not permit any
member of the Newco Group, to purchase Newco Capital Stock, (vi) during the
two-year period following the Closing Date, it will not issue Newco Capital
Stock to any Person, other than (pursuant to the exercise of employee, director
or consultant stock options, stock awards, stock purchase rights or other
employment related arrangement under any stock incentive plan in existence
immediately after the Mergers, provided in each case that such stock issuance
meets the requirements for the safe harbor contained in Treasury Regulations
Section 1.355-7(d)(8), (vii) during the two-year period following the Closing
Date, it will not make any change in equity structure (including stock
issuances, pursuant to the exercise of options, option grants or otherwise,
option issuances, capital contributions, or acquisitions, but not including the
Distributions or Mergers or the grant of options or issuance of stock described
in (vi)); (viii) it will

 

16



--------------------------------------------------------------------------------

not enter into any transaction or, to the extent it has the right to prohibit
any such transaction, permit such transaction to occur, or enter into
negotiations to enter into any transaction that may cause the Distributions to
be treated as part of a plan or series of related transactions pursuant to which
one or more persons acquire directly or indirectly Newco Capital Stock
representing a “50-percent or greater interest” within the meaning of
Section 355(d)(4) of the Code, and (viii) it will not take any other action that
could prevent the Distributions from qualifying as transactions described in
Section 355(a) of the Code or the RhinoRx Common Stock and HippoRx Common Stock
from being treated as “qualified property” for purposes of Section 355(c)(2) or
Section 361(c)(2) of the Code.

(b) Notwithstanding the foregoing, a member of the Newco Group may take actions
inconsistent with the covenants contained in Section 5.10(a), if:

(i) Newco obtains a ruling from the IRS to the effect that such actions will not
result in the Distributions being taxable to Hippo, Rhino or their respective
shareholders, or

(ii) Newco obtains an unqualified opinion of counsel recognized as an expert in
federal Income Tax matters and acceptable to Rhino and Hippo to the same effect
as Section 5.10(b)(i), provided that such opinion is reasonably acceptable to
Rhino and Hippo.

Section 5.11. Other Covenants of Newco. Newco covenants and agrees that (i) it
will not, and will not cause or permit any member of the Newco Group to (A) take
any action on the Closing Date after the Mergers other than in the ordinary
course of business; or (B) make or change any Tax election, amend any Tax
Return, take any Tax position on any Tax Return, or take or omit to take any
other action that results in any increased Tax liability or reduction of any Tax
Asset of the Rhino Group, the Hippo Group, the RhinoRx Entities or the HippoRx
Entities in respect of any Pre-Closing Tax Period or Post-Closing Tax Period and
(ii) all RhinoRx Tax Packages delivered pursuant to Sections 2.03 and 2.05 and
all HippoRx Tax Packages delivered pursuant to Sections 2.06 and 2.08, as the
case may be, will be true, correct and complete in all material respects.

ARTICLE 6

OTHER REPRESENTATIONS

Section 6.01. Rhino Representations. Except as set forth in Schedule 6.01, Rhino
represents and warrants to Newco that:

(a) All material Tax Returns required by Applicable Law to be filed with any
Taxing Authority by, or on behalf of, any RhinoRx Entity have been filed when
due in accordance with all Applicable Law, and all such Tax Returns are true and
complete in all material respects.

 

17



--------------------------------------------------------------------------------

(b) Each RhinoRx Entity has paid (or has had paid on its behalf) or has withheld
and remitted to the appropriate Taxing Authority all material Taxes due and
payable, or, where payment is not yet due, has established (or has had
established on its behalf and for its sole benefit and recourse) in accordance
with GAAP an adequate accrual for all material Taxes through the end of the last
period for which the RhinoRx Entities ordinarily record items on their
respective books.

(c) The income and franchise Tax Returns of the RhinoRx Entities through the Tax
year ended December 31, 1999 have been examined and closed or are Tax Returns
with respect to which the applicable period for assessment under Applicable Law,
after giving effect to extensions or waivers, has expired.

(d) There is no claim, audit, action, suit, proceeding or investigation now
pending or, to Rhino’s knowledge, threatened against or with respect to the
RhinoRx Entities in respect of any material Tax or material Tax asset.

(e) No RhinoRx Entity has been a member of an affiliated, consolidated, combined
or unitary group since January 1, 2003, other than one of which Rhino was the
common parent.

(f) Schedule 6.01(f) contains a list of all jurisdictions (whether foreign or
domestic) in which any RhinoRx Entity currently files Tax Returns.

Section 6.02. Hippo Representations. Except as set forth in Schedule 6.02, Hippo
represents and warrants to Newco that:

(a) All material Tax Returns required by Applicable Law to be filed with any
Taxing Authority by, or on behalf of, any HippoRx Entity have been filed when
due in accordance with all Applicable Law, and all such Tax Returns are true and
complete in all material respects.

(b) Each HippoRx Entity has paid (or has had paid on its behalf) or has withheld
and remitted to the appropriate Taxing Authority all material Taxes due and
payable, or, where payment is not yet due, has established (or has had
established on its behalf and for its sole benefit and recourse) in accordance
with GAAP an adequate accrual for all material Taxes through the end of the last
period for which the HippoRx Entities ordinarily record items on their
respective books.

(c) The income and franchise Tax Returns of the HippoRx Entities through the Tax
year ended December 31, 1997 have been examined and closed or are Tax Returns
with respect to which the applicable period for assessment under Applicable Law,
after giving effect to extensions or waivers, has expired.

 

18



--------------------------------------------------------------------------------

(d) There is no claim, audit, action, suit, proceeding or investigation now
pending or, to Hippo’s knowledge, threatened against or with respect to the
HippoRx Entities in respect of any material Tax or material Tax asset.

(e) No HippoRx Entity has been a member of an affiliated, consolidated, combined
or unitary group since January 1, 2003 other than one of which Hippo was the
common parent.

(f) Schedule 6.02(f) contains a list of all jurisdictions (whether foreign or
domestic) in which any HippoRx Entity currently files Tax Returns.

ARTICLE 7

INDEMNIFICATION

Section 7.01. Indemnification of Rhino by Newco. Newco shall indemnify the
members of the Rhino Group, and hold them harmless from and against any and all
damages, losses, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding) arising out of, without duplication:

(a) any Tax for which any member of the Newco Group is liable under this
Agreement;

(b) any Rhino Distribution Tax attributable to any act, any failure to act or
any omission by any member of the Newco Group; and

(c) any Tax attributable to a misrepresentation or a breach of any warranty,
covenant or obligation in this Agreement by any member of the Newco Group.

Section 7.02. Indemnification of Hippo by Newco. Newco shall indemnify the
members of the Hippo Group, and hold them harmless from and against any and all
damages, losses, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding) arising out of, without duplication:

(a) any Tax for which any member of the Newco Group is liable under this
Agreement;

 

19



--------------------------------------------------------------------------------

(b) any Hippo Distribution Tax attributable to any act, any failure to act or
any omission by any member of the Newco Group; and

(c) any Tax attributable to a misrepresentation or a breach of any warranty,
covenant or obligation in this Agreement by any member of the Newco Group.

Section 7.03. Indemnification of Newco by Rhino. Rhino shall indemnify the
members of the Newco Group, and hold them harmless from and against any and all
damages, losses, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding) arising out of, without duplication:

(a) any Tax for which any member of the Rhino Group is liable under this
Agreement;

(b) any Tax imposed on any member of the Newco Group under Treasury Regulations
Section 1.1502-6 (or any corresponding provision of state, local, or foreign Tax
law) as a result of such Person having been a member of a Rhino Consolidated
Group; and

(c) any Tax attributable to a misrepresentation or a breach of any warranty,
covenant or obligation in this Agreement by any member of the Rhino Group to
Newco; provided, however, that in the case of any misrepresentation or breach of
warranty contained in Section 6.01, such Tax is related to a Pre-Closing Tax
Period (using the allocation principles provided in Section 3.03 for any Taxes
that are imposed on a periodic basis and are payable for a Tax period that
includes but does not end on the Closing Date).

Section 7.04. Indemnification of Newco by Hippo. Hippo shall indemnify the
members of the Newco Group, and hold them harmless from and against any and all
damages, losses, liabilities and expenses (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding) arising out of, without duplication:

(a) any Tax for which any member of the Hippo Group is liable under this
Agreement;

(b) any Tax imposed on any member of the Newco Group under Treasury Regulations
Section 1.1502-6 (or any corresponding provision of state, local, or foreign Tax
law) as a result of such Person having been a member of a Hippo Consolidated
Group; and

(c) any Tax attributable to a misrepresentation or a breach of any warranty,
covenant or obligation in this Agreement by any member of the Hippo

 

20



--------------------------------------------------------------------------------

Group to Newco; provided, however, that in the case of any misrepresentation or
breach of warranty contained in Section 6.02, such Tax is related to a
Pre-Closing Tax Period (using the allocation principles provided in Section 3.03
for any Taxes that are imposed on a periodic basis and are payable for a Tax
period that includes but does not end on the Closing Date).

Section 7.05. Indemnification of Hippo by Rhino. Subject to Section 7.07, Rhino
shall indemnify the members of the Hippo Group, and hold them harmless from and
against any and all damages, losses, liabilities and expenses (including
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
in connection with any action, suit or proceeding) arising out of, without
duplication:

(a) any Tax attributable to a breach of a representation or warranty contained
in Section 5.03(a) or a breach of a covenant contained in Section 5.08, provided
that such Tax is not also attributable to any act, misrepresentation, breach,
failure to act or omission by (i) any member of the Hippo Group, (ii) any member
of the Newco Group not acting in concert with the Rhino Group, or (iii) any
third party not acting in concert with the Rhino Group (other than a third party
with a plan or intention the Knowledge of which caused a breach of
Section 5.03(b)); and

(b) any Tax attributable to a breach of a representation or warranty contained
in Section 5.03(b), provided that such Tax is not also attributable to any act,
misrepresentation, breach, failure to act or omission by (i) any member of the
Hippo Group, (ii) any member of the Newco Group not acting in concert with the
Rhino Group, or (iii) any third party not acting in concert with the Rhino Group
(other than a third party with a plan or intention the Knowledge of which caused
a breach of Section 5.03(b)).

For the avoidance of doubt, if Rhino has an indemnification obligation with
respect to a Tax pursuant to this Section 7.05 and Newco has an indemnification
obligation with respect to such Tax pursuant to Section 7.02, then subject to
Section 7.07, Rhino and Newco shall be jointly and severally liable for such
Tax.

Section 7.06. Indemnification of Rhino by Hippo. Subject to Section 7.07, Hippo
shall indemnify the members of the Rhino Group, and hold them harmless from and
against any and all damages, losses, liabilities and expenses (including
reasonable expenses of investigation and reasonable attorneys’ fees and expenses
in connection with any action, suit or proceeding) arising out of, without
duplication:

(a) any Tax attributable to a breach of a representation or warranty contained
in Section 5.04(a) or a breach of a covenant contained in Section 5.09,

 

21



--------------------------------------------------------------------------------

provided that such Tax is not also attributable to any act, misrepresentation,
breach, failure to act or omission by (i) any member of the Rhino Group,
(ii) any member of the Newco Group not acting in concert with the Hippo Group,
or (iii) any third party not acting in concert with the Hippo Group (other than
a third party with a plan or intention the Knowledge of which caused a breach of
Section 5.04(b)); and

(b) any Tax attributable to a breach of representation or warranty contained in
Section 5.04(b), provided that such Tax is not also attributable to any act,
misrepresentation, breach, failure to act or omission by (i) any member of the
Rhino Group, (ii) any member of the Newco Group not acting in concert with the
Hippo Group, or (iii) any third party not acting in concert with the Hippo Group
(other than a third party with a plan or intention the Knowledge of which caused
a breach of Section 5.04(b)).

For the avoidance of doubt, if Hippo has an indemnification obligation with
respect to a Tax pursuant to this Section 7.06 and Newco has an indemnification
obligation with respect to such Tax pursuant to Section 7.01, then subject to
Section 7.07, Hippo and Newco shall be jointly and severally liable for such
Tax.

Section 7.07. Limitation on Damages. With respect to any indemnification
obligation by Rhino or Hippo pursuant to Section 7.05 or Section 7.06:

(a) Rhino shall not be liable to any member of the Hippo Group for Taxes
described in Section 7.05 to the extent that the amount of such Taxes exceeds
the amount of Taxes that would have been imposed if Hippo’s adjusted tax basis
in the HippoRx Common Stock were $250 million at the time of the HippoRx
Distribution; and

(b) Hippo shall not be liable to any member of the Rhino Group for Taxes
described in Section 7.06 to the extent that the amount of such Taxes exceeds
the amount of Taxes that would have been imposed if Rhino’s adjusted tax basis
in the RhinoRx Common Stock were $250 million at the time of the RhinoRx
Distribution.

ARTICLE 8

PAYMENTS

Section 8.01. Payments under this Agreement. Any payment required to be made
pursuant to this Agreement by one Party to another Party or Person shall be made
according to this Section 8.01.

 

22



--------------------------------------------------------------------------------

(a) In General. All payments shall be made within the time prescribed for
payment in this Agreement, or if no period is prescribed, within twenty days
after delivery of written notice of the payment due and owing, together with a
schedule calculating in reasonable detail the amounts that are due and owing.
Payments shall be deemed made when received. Any payment that is not made when
due shall bear Interest, provided, however, to the extent the amount due and
owing is Taxes, such amount shall not begin to accrue Interest pursuant to this
Section 8.01(a) until the later of the time prescribed for payment pursuant to
this Agreement or the time such Taxes are actually paid by the indemnified
Party.

(b) Treatment of Payments.

(i) Payments made pursuant to this Agreement by any member of the Newco Group to
any member of the Rhino Group shall be treated for all Tax purposes as
distributions occurring immediately before the RhinoRx Distribution, and none of
the Parties shall take any position inconsistent with such treatment, except to
the extent that a Final Determination with respect to the recipient Party causes
any such payment to not be so treated.

(ii) Payments made pursuant to this Agreement by any member of the Newco Group
to any member of the Hippo Group shall be treated for all Tax purposes as
distributions occurring immediately before the HippoRx Distribution, and none of
the Parties shall take any position inconsistent with such treatment, except to
the extent that a Final Determination with respect to the recipient Party causes
any such payment to not be so treated.

(iii) Payments made pursuant to this Agreement by any member of the Rhino Group
to any member of the Newco Group shall be treated for all Tax purposes as a
reduction in the distributions occurring before the RhinoRx Distribution, and
none of the Parties shall take any position inconsistent with such treatment,
except to the extent that a Final Determination with respect to the recipient
Party causes any such payment to not be so treated.

(iv) Payments made pursuant to this Agreement by any member of the Hippo Group
to any member of the Newco Group shall be treated for all Tax purposes as a
reduction in the distributions occurring before the HippoRx Distribution, and
none of the Parties shall take any position inconsistent with such treatment,
except to the extent that a Final Determination with respect to the recipient
Party causes any such payment to not be so treated.

 

23



--------------------------------------------------------------------------------

(c) In calculating amounts payable to an indemnified Party, the amount of
indemnification payable pursuant to this Agreement shall be computed net of any
Tax benefit actually realized by the indemnified Party or any of its Affiliates
that is related or attributable to such indemnification.

(d) If, pursuant to a Final Determination, any amount paid by an indemnifying
Party pursuant to this Agreement results in any increase in Tax liability or any
reduction of a Tax Asset of the indemnified Party, the indemnifying Party shall
indemnify the indemnified Party and hold it harmless from any interest or
penalty attributable to such increased Tax liability or reduced Tax Asset and
shall pay to the indemnified Party, in addition to amounts otherwise owed, an
additional amount necessary to reflect the Tax consequences of the receipt or
accrual of the relevant payment.

ARTICLE 9

PROCEEDINGS

Section 9.01. Notice. Within ten Business Days after a Party receives a written
notice or other information from a Taxing Authority of the existence of a Tax
issue relating to the application of Section 355(e) to the Distributions,
relating to the qualification of the Distributions as tax-free transactions
described in Section 355 of the Code or that may require indemnification
pursuant to this Agreement, such Party shall notify the other Parties to this
Agreement of such issue, and thereafter shall promptly forward to the other
Parties copies of notices and material communications with any Taxing Authority
relating to such issue. The failure of one Party to notify the other Parties of
any Tax matter shall not relieve such other Party of any liability and/or
obligation which it may have under this Agreement with respect to such Tax
matter, except to the extent that the indemnifying Party’s rights under this
Agreement are materially prejudiced by such failure.

Section 9.02. Proceedings Generally.

(a) Proceedings Relating to Newco Straddle Period Tax Returns. Newco shall
control the defense of any Proceeding relating to any Newco Straddle Period Tax
Return; provided, however, that (i) with respect to any Proceeding relating to
any Pre-Closing Tax Period item for which Rhino might incur liability for Tax
under this Agreement, (a) Rhino shall be entitled to participate in the defense
of such Proceeding at its own cost and expense; (b) Newco shall keep Rhino
informed of all developments relating to such Proceeding on a timely basis,
shall in good faith afford Rhino the opportunity to review any submissions
related to such Proceeding, shall not unreasonably reject any suggestions made
by Rhino with respect to such Proceeding, and

 

24



--------------------------------------------------------------------------------

shall provide Rhino with final copies of any submissions; and (c) Newco shall
not settle or compromise such Proceeding without the consent of Rhino, which
consent shall not be unreasonably withheld and (ii) with respect to any
Proceeding relating to any Pre-Closing Tax Period item for which Hippo might
incur liability for Tax under this Agreement, (a) Hippo shall be entitled to
participate in the defense of such Proceeding at its own cost and expense;
(b) Newco shall keep Hippo informed of all developments relating to such
Proceeding on a timely basis, shall in good faith afford Hippo the opportunity
to review any submissions related to such Proceeding, shall not unreasonably
reject any suggestions made by Hippo with respect to such Proceeding, and
shall provide Hippo with final copies of any submissions; and (c) Newco shall
not settle or compromise such Proceeding without the consent of Hippo, which
consent shall not be unreasonably withheld.

(b) Proceedings Relating to Rhino Income Tax Returns. Subject to Section 9.03,
Rhino shall control the defense of any Proceeding relating to any Rhino Income
Tax Return or RhinoRx Non-Income Tax Return and shall conduct such defense in
its sole discretion.

(c) Proceedings Relating to Hippo Income Tax Returns. Subject to Section 9.03,
Hippo shall control the defense of any Proceeding relating to any Hippo Income
Tax Return or HippoRx Non-Income Tax Return and shall conduct such defense in
its sole discretion.

Section 9.03. Proceedings Relating To Distribution Taxes.

(a) Subject to Section 9.03(b), Rhino shall control the defense of any
Proceeding relating to Rhino Distribution Taxes, provided, however, that to the
extent of any issues relating to Rhino Distribution Taxes in respect of which an
indemnity may be sought pursuant to Section 7.01, Rhino shall not settle or
compromise any such Proceeding without the consent of Newco, which consent shall
not be unreasonably withheld. Newco shall be entitled to participate in any
Proceeding relating to Rhino Distribution Taxes at its own cost and expense. At
the commencement of any such Proceeding, Newco and Rhino shall arrange for a
meeting or conference call to plan for the management of such Proceeding. The
Parties shall in good faith cooperate with each other in connection with such
Proceeding and provide such information to each other as may be necessary or
useful with respect to such Proceeding in a timely manner. Rhino shall not
unreasonably reject any suggestions made by Newco with respect to any such
Proceeding. Rhino shall (A) promptly forward to Newco copies of any
correspondence or notices received from any Taxing Authority or judicial
authority with respect to such Proceeding relating to Rhino Distribution Taxes
and (B) provide Newco with draft copies of any correspondence or filings to be
submitted to any Taxing Authority or judicial authority with respect to such
Proceeding for Newco’s review and comment reasonably in advance of the date

 

25



--------------------------------------------------------------------------------

that such correspondence or filings are to be submitted to the Taxing Authority
or judicial authority. Rhino shall provide Newco with written notice reasonably
in advance of, and Newco shall have the right to attend (or participate in), any
meetings (or material conference calls with respect to which Rhino has
reasonable advance notice) with Taxing Authorities or before any judicial
authorities in connection with such Proceeding. The Parties agree to consult in
good faith to determine the submission and content of documentation, protests,
memoranda of fact and law and briefs, the conduct of oral arguments and
presentations, the selection of witnesses and the negotiation of stipulations of
fact in connection with such Proceeding.

(b) If, at any point during a Proceeding relating to Rhino Distribution Taxes,
an issue is raised regarding the potential application of Section 355(e) of the
Code to the RhinoRx Distribution, Rhino shall immediately notify Hippo and Hippo
shall have the right to participate in such Proceeding at its own cost and
expense. If, at any point during a Proceeding relating to Rhino Distribution
Taxes, Rhino becomes aware of any fact or circumstance indicating a reasonable
possibility that an indemnity may be sought pursuant to Section 7.06, Rhino
shall immediately notify Hippo and Hippo shall have the right thereafter to
jointly control the defense of such Proceeding with Rhino. In no event shall
Rhino settle or compromise any Proceeding relating to Rhino Distribution Taxes
in respect of which an indemnity may be sought pursuant to Section 7.06 without
the consent of Hippo, which consent shall not be unreasonably withheld. If Hippo
assumes the joint defense of a Proceeding relating to Rhino Distribution Taxes,
Hippo shall not settle or compromise any such Proceeding (i) without the consent
of Rhino, which consent shall not be unreasonably withheld and (ii) if Rhino
notifies Hippo that an indemnity may be sought pursuant to Section 7.01, without
the consent of Newco, which consent shall not be unreasonably withheld. Newco
shall be entitled to participate in any such Proceeding at its own cost and
expense. At the time Hippo assumes the joint defense of any such Proceeding,
Hippo, Newco and Rhino shall arrange for a meeting or conference call to plan
for the management of such Proceeding. The Parties shall in good faith cooperate
with each other in connection with such Proceeding and provide such information
to each other as may be necessary or useful with respect to such Proceeding in a
timely manner. Hippo and Rhino shall not unreasonably reject any suggestions
made by Newco with respect to any such Proceeding. Each Party shall promptly
forward to the other Parties copies of any correspondence or notices received
from any Taxing Authority or judicial authority with respect to such Proceeding.
Hippo and Rhino shall provide Newco with draft copies of any correspondence or
filings to be submitted to any Taxing Authority or judicial authority with
respect to such Proceeding for Newco’s review and comment reasonably in advance
of the date that such correspondence or filings are to be submitted to the
Taxing Authority or judicial authority. Hippo and Rhino shall provide Newco with
written notice reasonably in advance of, and Newco shall have the right to
attend

 

26



--------------------------------------------------------------------------------

(or participate in), any meetings (or material conference calls with respect to
which Hippo and Rhino have reasonable advance notice) with Taxing Authorities or
before any judicial authorities in connection with such Proceeding. The Parties
agree to consult in good faith to determine the submission and content of
documentation, protests, memoranda of fact and law and briefs, the conduct of
oral arguments and presentations, the selection of witnesses and the negotiation
of stipulations of fact in connection with such Proceeding.

(c) Subject to Section 9.03(d), Hippo shall control the defense of any
Proceeding relating to Hippo Distribution Taxes, provided, however, that to the
extent of any issues relating to Hippo Distribution Taxes in respect of which an
indemnity may be sought pursuant to Section 7.02, Hippo shall not settle or
compromise any such Proceeding without the consent of Newco, which consent shall
not be unreasonably withheld. Newco shall be entitled to participate in any
Proceeding relating to Hippo Distribution Taxes at its own cost and expense. At
the commencement of any such Proceeding, Newco and Hippo shall arrange for a
meeting or conference call to plan for the management of such Proceeding. The
Parties shall in good faith cooperate with each other in connection with such
Proceeding and provide such information to each other as may be necessary or
useful with respect to such Proceeding in a timely manner. Hippo shall not
unreasonably reject any suggestions made by Newco with respect to any such
Proceeding. Hippo shall (A) promptly forward to Newco copies of any
correspondence or notices received from any Taxing Authority or judicial
authority with respect to such Proceeding relating to Hippo Distribution Taxes
and (B) provide Newco with draft copies of any correspondence or filings to be
submitted to any Taxing Authority or judicial authority with respect to such
Proceeding for Newco’s review and comment reasonably in advance of the date that
such correspondence or filings are to be submitted to the Taxing Authority or
judicial authority. Hippo shall provide Newco with written notice reasonably in
advance of, and Newco shall have the right to attend (or participate in), any
meetings (or material conference calls with respect to which Hippo has
reasonable advance notice) with Taxing Authorities or before any judicial
authorities in connection with such Proceeding. The Parties agree to consult in
good faith to determine the submission and content of documentation, protests,
memoranda of fact and law and briefs, the conduct of oral arguments and
presentations, the selection of witnesses and the negotiation of stipulations of
fact in connection with such Proceeding.

(d) If, at any point during a Proceeding relating to Hippo Distribution Taxes,
an issue is raised regarding the potential application of Section 355(e) of the
Code to the HippoRx Distribution, Hippo shall immediately notify Rhino and Rhino
shall have the right to participate in such Proceeding at its own cost and
expense. If, at any point during a Proceeding relating to Hippo Distribution
Taxes, Hippo becomes aware of any fact or circumstance indicating a reasonable

 

27



--------------------------------------------------------------------------------

possibility that an indemnity may be sought pursuant to Section 7.05, Hippo
shall immediately notify Rhino and Rhino shall have the right thereafter to
jointly control the defense of such Proceeding with Hippo. In no event shall
Hippo settle or compromise any Proceeding relating to Hippo Distribution Taxes
in respect of which an indemnity may be sought pursuant to Section 7.05 without
the consent of Rhino, which consent shall not be unreasonably withheld. If Rhino
assumes the joint defense of a Proceeding relating to Hippo Distribution Taxes,
Rhino shall not settle or compromise any such Proceeding (i) without the consent
of Hippo, which consent shall not be unreasonably withheld and (ii) if Hippo
notifies Rhino that an indemnity may be sought pursuant to Section 7.02, without
the consent of Newco, which consent shall not be unreasonably withheld. Newco
shall be entitled to participate in any such Proceeding at its own cost and
expense. At the time Rhino assumes the joint defense of any such Proceeding,
Rhino, Newco and Hippo shall arrange for a meeting or conference call to plan
for the management of such Proceeding. The Parties shall in good faith cooperate
with each other in connection with such Proceeding and provide such information
to each other as may be necessary or useful with respect to such Proceeding in a
timely manner. Rhino and Hippo shall not unreasonably reject any suggestions
made by Newco with respect to any such Proceeding. Each Party shall promptly
forward to the other Parties copies of any correspondence or notices received
from any Taxing Authority or judicial authority with respect to such Proceeding.
Rhino and Hippo shall provide Newco with draft copies of any correspondence or
filings to be submitted to any Taxing Authority or judicial authority with
respect to such Proceeding for Newco’s review and comment reasonably in advance
of the date that such correspondence or filings are to be submitted to the
Taxing Authority or judicial authority. Rhino and Hippo shall provide Newco with
written notice reasonably in advance of, and Newco shall have the right to
attend (or participate in), any meetings (or material conference calls with
respect to which Rhino and Hippo have reasonable advance notice) with Taxing
Authorities or before any judicial authorities in connection with such
Proceeding. The Parties agree to consult in good faith to determine the
submission and content of documentation, protests, memoranda of fact and law and
briefs, the conduct of oral arguments and presentations, the selection of
witnesses and the negotiation of stipulations of fact in connection with such
Proceeding.

ARTICLE 10

MISCELLANEOUS PROVISIONS

Section 10.01. Cooperation. The Parties shall each cooperate fully (and each
shall cause its respective Affiliates to cooperate fully) with all reasonable
requests from the other Parties, or from an agent, representative or advisor to
such Parties, in connection with the preparation and filing of Tax Returns,
claims for refund, Proceedings, and other matters, in each case, related to
Taxes covered by

 

28



--------------------------------------------------------------------------------

this Agreement. In connection with the foregoing, it is anticipated that,
pursuant to the terms of mutually agreeable transition services agreements, each
of Rhino and Hippo will provide tax assistance in connection with the
preparation of Newco Straddle Period Tax Returns required to be filed by Newco
or the RhinoRx Entities and the HippoRx Entities, respectively. In addition,
Newco shall provide tax assistance to the extent reasonably requested by Hippo
in connection with the preparation of any Hippo Income Tax Return or HippoRx
Non-Income Tax Return and to the extent reasonably requested by Rhino in
connection with the preparation of any Rhino Income Tax Return or RhinoRx
Non-Income Tax Return. Without limiting the foregoing, each of Rhino, Hippo and
Newco shall: (i) retain and provide on the reasonable request of either of the
other Parties any and all information, including all books, records and
documentation, pertaining to Tax matters relating to the RhinoRx Entities (in
the case of Rhino or Newco requesting such information) or the HippoRx Entities
(in the case of Hippo or Newco requesting such information), any necessary
explanations of such information, and access to personnel, until one year after
the expiration of the applicable statute of limitation (giving effect to any
extension, waiver, or mitigation thereof); (ii) execute any document that may be
helpful or necessary in connection with any required Tax Return or in connection
with any Proceeding (including any powers of attorney necessary to file Tax
Returns in accordance with this Agreement); and (iii) use its best efforts to
obtain any documentation from any Taxing Authority or third party that may be
necessary or helpful in connection with the foregoing.

Section 10.02. Dispute Resolution. Disputes arising under Section 2.09,
Section 3.03 or Section 4.03 and not resolved by mutual agreement within 30 days
shall be resolved by a nationally recognized accounting firm with no material
relationship with the Parties to such dispute (the “Accounting Referee”), chosen
and mutually acceptable to the Parties to such dispute within five days of the
date on which the need to choose the Accounting Referee arises. The Accounting
Referee shall resolve any disputed items within 30 days of having the item
referred to it pursuant to such procedures as it may require. The costs, fees
and expenses of the Accounting Referee shall be borne equally by the Parties to
the dispute.

Section 10.03. Notices. All notices, requests and other communications to any
Party hereunder shall be in writing (including facsimile transmission) and shall
be given,

if to Hippo, to:

AmerisourceBergen Corporation

1300 Morris Drive

Chesterbrook, PA 19087

Attention: General Counsel

Facsimile No.: (610) 727-3612

 

29



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Attention: William H. Aaronson

Facsimile No.: (212) 450-3800

if to Rhino, to:

Kindred Healthcare, Inc.

680 S. Fourth Street

Louisville, Kentucky 40202

Attention: Hank Robinson

Facsimile No.: (502) 596-6363

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention: Ethan A. Klingsberg

Facsimile No.: (212) 225-3999

if to Newco, RhinoRx or HippoRx to:

the address on Schedule 10.03 (which Schedule may be updated by Newco prior to
the Effective Time)

or to such other address or facsimile number as such Party may hereafter specify
for the purpose by notice to the other Parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

Section 10.04. Changes in Law.

(a) Any reference to a provision of the Code, Treasury Regulations, or a law of
another jurisdiction shall include a reference to any applicable successor
provision or law.

 

30



--------------------------------------------------------------------------------

(b) If, due to any change in Applicable Law or regulations or their
interpretation by any court of law or other governing body having jurisdiction
subsequent to the date hereof, performance of any provision of this Agreement or
any transaction contemplated hereby shall become impracticable or impossible,
the Parties hereto shall use their commercially reasonable best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such provision.

Section 10.05. Binding Effect; Benefit; Assignment.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and assigns. No
provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any Person other than the
Parties hereto and their respective successors and assigns.

(b) No Party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other Party hereto.

Section 10.06. Authority. Each of the Parties hereto represents to each of the
other Parties that (a) it has the corporate power (corporate or otherwise) and
authority to execute, deliver and perform this Agreement, (b) the execution,
delivery and performance of this Agreement by it have been duly authorized by
all necessary corporate or other action, (c) it has duly and validly executed
and delivered this Agreement, and (d) this Agreement is a legal, valid and
binding obligation, enforceable against it in accordance with its terms subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and general equity
principles.

Section 10.07. Entire Agreement. This Agreement, the Master Transaction
Agreement, the other Transaction Agreements and the Confidentiality Agreements
constitute the entire agreement between the Parties with respect to the subject
matter of this Agreement and supersede all prior agreements and understandings,
both oral and written, between the Parties with respect to the subject matter of
this Agreement.

Section 10.08. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.

Section 10.09. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become effective when each Party hereto shall have

 

31



--------------------------------------------------------------------------------

received a counterpart hereof signed by all of the other Parties hereto. Until
and unless each Party has received a counterpart hereof signed by the other
Party hereto, this Agreement shall have no effect and no Party shall have any
right or obligation hereunder (whether by virtue of any other oral or written
agreement or other communication).

Section 10.10. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such a determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 10.11. Waiver and Amendment.

(a) Any provision of this Agreement may be amended or waived prior to the
Effective Time if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each Party to this Agreement or, in the
case of a waiver, by each Party against whom the waiver is to be effective.

(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
Applicable Law.

Section 10.12. Interpretation.

(a) When a reference is made in this Agreement to an Article or Section, such
reference shall be to an Article or Section of or to this Agreement unless
otherwise indicated.

(b) Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

(c) Unless the context requires otherwise, the terms “hereof,” “herein,”
“hereby,” “hereto” and derivative or similar words in this Agreement refer to
this entire Agreement.

 

32



--------------------------------------------------------------------------------

(d) Unless the context requires otherwise, words in this Agreement using the
singular or plural number also include the plural or singular, respectively, and
the use of any gender herein shall be deemed to include the other gender.

(e) Except as otherwise specifically provided herein, where any action is
required to be taken on a particular day and such day is not a Business Day and,
as a result, such action cannot be taken on such day, then this Agreement shall
be deemed to provide that such action shall be taken on the first Business Day
after such day.

(f) This Agreement was prepared jointly by the Parties and no rule that it be
construed against the drafter will have any application in its construction or
interpretation.

Section 10.13. Headings. The headings contained in this Agreement are inserted
for convenience only and shall not be considered in interpreting or construing
any of the provisions contained in this Agreement.

Section 10.14. Exclusivity. Except as otherwise explicitly provided in the
Master Transaction Agreement, all matters related to Taxes or Tax Returns of the
Parties shall be governed by this Agreement. In the event of a conflict, this
Agreement shall govern and control. Notwithstanding any other provision of this
Agreement, in no event shall any Party or any other Person be liable for any
Taxes, expenses or any other losses or damages of any kind pursuant to this
Agreement or otherwise except as expressly set forth herein or in the Master
Transaction Agreement.

Section 10.15. Jurisdiction. The Parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with this Agreement shall be brought in any federal
court located in the State of Delaware or any Delaware state court, and each of
the Parties hereby irrevocably consents to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum. Process in any such suit, action or proceeding may be served on any Party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each Party agrees that service of process
on such Party as provided in Section 10.03 shall be deemed effective service of
process on such Party.

Section 10.16. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO

 

33



--------------------------------------------------------------------------------

TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THE
TRANSACTION AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

Section 10.17. Termination. This Agreement shall be immediately and
automatically terminated, without any action by the Parties, if the Master
Transaction Agreement is terminated. If this Agreement is terminated, this
Agreement shall become void and of no effect without liability of any Party (or
any stockholder, director, officer, employee, agent, consultant or
representative of such Party) to the other Parties hereto. The provisions of
this Article 10, other than Section 10.01, Section 10.02 and Section 10.18,
shall survive any termination hereof.

Section 10.18. Survival. The covenants and agreements of the Parties hereunder
(including indemnification of the Parties) shall survive until 90 days following
the expiration of the applicable statute of limitations (taking into account all
extensions thereof), if any, of the claim that gave rise to the indemnification.
Notwithstanding the foregoing, in the event of notice for indemnification has
been given within the applicable survival period, such indemnification shall
survive until such time as such claim is finally resolved.

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AMERISOURCEBERGEN CORPORATION By:  

/s/ R. David Yost

Name:   R. David Yost Title:   CEO PHARMERICA, INC. By:  

/s/ John G. Chou

Name:   John G. Chou Title:   Vice President & Secretary KINDRED HEALTHCARE,
INC. By:  

/s/ Paul J. Diaz

Name:   Paul J. Diaz Title:   President and Chief Executive Officer KINDRED
PHARMACY SERVICES, INC. By:  

/s/ Gregory C. Miller

Name:   Gregory C. Miller Title:  

Senior Vice President, Corporate

Development and Financial Planning

 

35



--------------------------------------------------------------------------------

SAFARI HOLDING CORPORATION By:  

/s/ David M. Senior

Name:   David M. Senior Title:   Co-President By:  

/s/ Mark A. McCullough

Name:   Mark A. McCullough Title:   Co-Treasurer, Co-Secretary

 

36